Per Curiam.
This ease was before the Supreme Court on certiorari to review an assessment of taxes made by Jeisey City against the prosecutor-appellant, which was reviewed by the stare board of taxes ana assessment and afEimed by that body. The Supreme Court affirmed the state board. As there was evidence to support the finding of facts made by the Supreme Court in affirming the decision under consideration in that tribunal, that fin a mg is not renewable in this court. Long Dock v. State Board of Taxes and Assessment, 90 N. J. L. 701.
The judgment of the Supreme Court reviewed here must, therefore, necessarily be affirmed.
For affirmance — The Chancellor, Chief Justice, Swayze, Parker, Black, Katzenbacr, White, Williams, Gardner, Ackbrson, JJ. 10.
For reversal — None.